Case 1:20-cv-00318-DDD-JPM Document 1 Filed 03/10/20 Page 1 of 3 PageID #: 1



                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF LOUISIANA

*****************************
INA LABORDE                    *
                               *
           Plaintiff           *                             CIVIL ACTION NO.:
                               *
v.                             *
                               *
AMERICAN FEDERATION OF STATE,  *
COUNTY AND MUNICIPAL EMPLOYEES *
(AFSCME), LOUISIANA PUBLIC     *
EMPLOYEES COUNCIL 17, AFSCME,  *
DOROTHY TOWNSEND and           *
LLOYD PERMAUL                  *
                               *
           Defendants          *
*****************************

                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Defendants American Federation of State,

County and Municipal Employees (“AFSCME” or the “Union”) files this Notice of Removal of

the above captioned matter from the Ninth Judicial District Court for the Parish of Rapides, State

of Louisiana to the United States District Court for the Western District of Louisiana. The grounds

for removal are as follows:

       1.      In or about January 24, 2020, plaintiff Ina Laborde filed a Petition in the Ninth

               Judicial District Court of Louisiana against Defendants. Plaintiff served a copy of

               the Petition upon Defendants on February 12, 2020. A copy of the Petition, with

               Exhibits and Citation, are attached hereto as Exhibits A and B respectively.

       2.      This Court has original jurisdiction over the matter because Plaintiff’s claims arise

               under the “Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331.

               Section 301 of the Labor Management Relations Act (“LMRA”) provides federal

                                                 1
Case 1:20-cv-00318-DDD-JPM Document 1 Filed 03/10/20 Page 2 of 3 PageID #: 2



           jurisdiction over “suits for violation of contracts between an employer and a labor

           organization.” 29 U.S.C. § 185(a).

     3.    Paragraph 2 of Plaintiff’s Petition alleges breach of contract and says, “This action

           is a suit on an agreement/contract between Field Staff Representatives Union

           (F.S.R.U) Local No. 2 and Council No. 17 of the American Federation of State,

           County and Municipal Employees, AFL-CIO (AFSCME).” Plaintiff was an

           employee of AFSCME Council No. 17 and Plaintiff’s breach of contract allegation

           is based on a collective bargaining agreement. Accordingly, this Court has original

           jurisdiction over this case under Section 301 of the LMRA and 28 U.S.C. § 1331

           as the claim arises from a contract between an employer and a labor organization.

     4.     The Ninth Judicial District Court of Louisiana in which this matter was

           commenced is within this Court’s district.      Therefore, the matter is properly

           removable to this Court. 28 U.S.C. § 1441(a).

     5.    Pursuant to 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a)(1)(C), Defendants may

           remove the state court case to this Court on or before March 11, 2020.

     6.    A copy of this Notice of Removal is being filed with the Clerk of the Ninth Judicial

           District Court of Louisiana and a copy is being served on Plaintiff as required by

           28 U.S.C. § 1446(d). A copy of the Notice of Filing of Notice of Removal is

           attached hereto as Exhibit C.

     7.    This Court’s required filing fee and executed civil cover sheet accompany this

           Notice.




                                             2
Case 1:20-cv-00318-DDD-JPM Document 1 Filed 03/10/20 Page 3 of 3 PageID #: 3



            Having fully complied with all requirements for removal of this action, Defendants

respectfully request that the action now pending in the Ninth Judicial District Court of Louisiana

be removed to the United States District Court for the Western District of Louisiana.

                                                                            Respectfully submitted,

                                                                            ROBEIN, URANN, SPENCER, PICARD
                                                                            & CANGEMI, APLC


                                                                            s/Julie Richard-Spencer
                                                                            Julie Richard-Spencer (LA Bar No. 20340)
                                                                            2540 Severn Avenue, Suite 400
                                                                            Metairie, Louisiana 70002
                                                                            Telephone: (504) 885-9994
                                                                            Facsimile: (5 04)0885-9969
                                                                            Email: jrichard@ruspclaw.com



                                                    CERTIFICATE OF SERVICE

            I hereby certify that on this the 10th day of March, 2020, a copy of the foregoing Notice of

Removal was served by email and by first-class U.S. mail, postage prepaid upon:

                                                             W. Alan Pesnell
                                                             1330 D Jackson Street
                                                             Alexandria, Louisiana 71301
                                                             wapesnellatty@gmail.com



                                                                            s/Julie Richard-Spencer
                                                                            Julie Richard-Spencer



F:\APPS\WP51\CLIENTS\AFSCME\_LaBorde_Ina\Pleadings\Notice_of_Removal.docx




                                                                               3
